UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ROBERT CARLYLE BERRETT,
Plaintiff-Appellant,

v.                                                                    No. 98-2388

GRACE INEZ ELMO,
Defendant-Appellee.

Appeal from the United States District Court
for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, District Judge.
(CA-98-1428-DKC)

Submitted: July 20, 1999

Decided: August 11, 1999

Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER,
Senior Circuit Judge.

_________________________________________________________________

Vacated and remanded by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Robert Carlyle Berrett, Appellant Pro Se.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

Robert Berrett appeals the district court order dismissing his action
seeking monetary damages and title to real property. For the reasons
set forth below, we vacate and remand.

Under exceptional circumstances, a district court may abstain from
adjudicating a controversy before it "for reasons of wise judicial
administration." Colorado River Water Conservation Dist. v. United
States, 424 U.S. 800, 818 (1976). Before determining that abstention
is warranted, the district court must first determine whether the state
and federal proceedings are parallel. See New Beckley Mining Corp.
v. International Union, United Mine Workers of Am. , 946 F.2d 1072,
1073 (4th Cir. 1991). "Suits are parallel if substantially the same par-
ties litigate substantially the same issues in different forums." Id.
"When a district court decides to dismiss or stay under Colorado
River, it presumably concludes that the parallel state-court litigation
will be an adequate vehicle for the complete and prompt resolution of
the issues between the parties. If there is any substantial doubt as to
this, it would be a serious abuse of discretion to grant the stay or dis-
missal at all." Moses H. Cone Memorial Hosp. v. Mercury Constr.
Corp., 460 U.S. 1, 28 (1983). A district court's decision to surrender
jurisdiction under the Colorado River doctrine of abstention is
reviewed for abuse of discretion. See New Beckley Mining Corp., 946
F.2d at 1074.

The district court's decision to abstain from exercising jurisdiction
over this case was based on its finding that the state court litigation
alluded to in Berrett's complaint would adequately resolve the sub-
stantive issues forming the basis of his federal action. Berrett argues
that the proceeding pending in orphans' court is inadequate to afford
him the relief he seeks because the orphans' court does not possess
jurisdiction to determine title to real property. He further asserts that
the action he filed in state circuit court was summarily dismissed
without prejudice and that no current action is pending in that court.

Accepting Berrett's assertion that there is no pending action in state
circuit court, Berrett is correct in his assertion that the proceeding in

                     2
orphans' court will not be an adequate vehicle for the complete reso-
lution of his claim seeking title to real property. Orphans' courts are
tribunals of special limited jurisdiction that can exercise only such
authority and power as is expressly provided to them by law, see
Comptroller of Treas. v. Russell, 395 A.2d 488, 489 (Md. 1978), and
it is well settled under Maryland law that orphans' courts have no
jurisdiction to determine title to real property. See Preissman v.
Harmatz, 288 A.2d 180, 183 (Md. 1972).

On the record before us, therefore, we find that the district court
erred in finding that there existed parallel state court litigation that
will be an adequate vehicle for the complete resolution of Berrett's
claims. Accordingly, the district court abused its discretion in finding
that parallel state proceedings justified its decision to abstain from
exercising jurisdiction over Berrett's claims. We vacate the district
court's order and remand for further proceedings consistent with this
opinion. We offer no opinion as to whether additional information
about related state court proceedings would justify a renewed decision
to abstain from exercising jurisdiction over the case. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented before the court and argument would not aid the
decisional process.

VACATED AND REMANDED

                    3